 

Case:19-04261-swd Doc #:121 Filed: 12/03/19 Page 1 of 15

UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF MICHIGAN (GRAND RAPIDS)

IN THE MATTER OF:
Khan Aviation, Inc., Bankruptcy Case No. 19-04261-swd
Honorable Scott W. Dales
Debtor. Chapter 11

/

TRUSTEE’S MOTION FOR AUTHORITY TO SELL AIRCRAFT FREE
AND CLEAR OF ALL LIENS, INTERESTS AND ENCUMBRANCES_
WITH LIENS, INTERESTS AND ENCUMBRANCES ATTACHING TO THE
PROCEEDS OF SALE PURSUANT TO 11 U.S.C. §363 (b) and §363(f)
AND TO PAY BROKER’S COMMISSION AND CLOSING COSTS

Trustee, Kelly M. Hagan (“Trustee”), by and through her counsel, Beadle Smith, PLC, and
hereby states for Trustee’s Motion for Authority to Sell Aircraft Free and Clear of All Liens,
Interests and Encumbrances with Liens, Interests and Encumbrances Attaching to the Proceeds of
Sale pursuant to 11 U.S.C. §363 (b) and §363(f) and to Pay Broker’s Commission and Closing
Costs (“Motion”) as follows:

1. On October 8, 2019, Khan Aviation, Inc. (“Debtor”) herein filed a Voluntary
Petition under Chapter 11 of the Bankruptcy Reform Act of 1978, as Amended, Title 11 (“Petition
Date”).

2. Subsequent to the aforementioned filing, Kelly M. Hagan was appointed the duly
qualified and acting Chapter 11Trustee in this matter.

3. Among the assets of this estate is a Cessna model 421B aircraft bearing serial
number 421B0926 with two Continental GTSIO-520 engines (“Aircraft”).

4. The Trustee seeks approval to sell the Aircraft free and clear of all liens, interests
and encumbrances with liens and encumbrances attaching to the proceeds of the sale for the benefit
of this bankruptcy estate pursuant to 11 U.S.C. §363(b) and (f).

5. The Aircraft is encumbered by a security interest granted to KeyBank National
Association dated July 19, 2019 securing obligations in excess of $100,000,000.00 (“Security
Agreement”). The Security Agreement is in dispute and is subject to an adversary proceeding being

prosecuted by the Trustee, being Adversary Proceeding 19-80119-swd (“Adversary Proceeding”).

The Adversary Proceeding asserts that the Security Agreement should be voided on various grounds

 
 

Case:19-04261-swd Doc #:121 Filed: 12/03/19 Page 2 of 15

including 11 U.S.C. §547 and §548. The Granting of the Security Agreement was done within the
90 days of the Petition Date to secure obligations of separate entities referred to as the Interlogic
Borrowers.

6. The Trustce does not believe that the Aircraft is encumbered by any other obligation
except the obligation, if any, owed to KeyBank.

7. 11 U.S.C. §363(f) permits the sale of the Aircraft by the Trustee free and clear of all
interests if: (1) applicable nonbankruptcy law permits sale of such property free and clear of such
interest; (2) the entity consents, (3) such interest is a lien and the price at which such property is to
be sold is greater than the aggregate value of all liens on such property; (4) its interest is in bonafide
dispute; or (5) such entity could be compelled, in a legal or equitable proceeding, to accept amoney
satisfaction of such interest. 11 U.S.C. §363(f.

8. KeyBank consents to the sale set forth in this Motion satisfying 11 U.S.C.
§363(f)(2). In addition, the Security Agreement is in a bonafide dispute as set forth in the
Adversary which satisfies §363(f)(4).

9. Any transfer taxes or other taxes or fees imposed upon the sale of the Aircraft will
be paid from the sale proceeds.

10. The Trustee has hired Goshen Air Center (“Broker”), to assist in the sale of the
Aircraft. Broker has been very active in obtaining offers for the Trustee on the Aircraft and was
instrumental in bringing the accepted offer to the Trustee.

11. The Trustee has accepted an offer for the Aircraft in the amount of Two Hundred
Sixty-Five Thousand and 00/100 ($265,000.00) pursuant to the Aircraft Purchase Agreement

attached hereto as Exhibit A.

12. The Trustee has reviewed sales comparisons for similar Aircraft as well as appraisals
of the aircraft and believes that the purchase price for the Aircraft is fair and reasonable.

13. The Trustee seeks approval for the payment of ordinary closing costs including fees
and taxes imposed upon the sale of the Aircraft, and customary fees charged by Insured Aircraft
Title Service, LLC who acts as escrow agent in the transfer of the Aircraft to buyer.

14. All valid liens, interests and encumbrances attaching to the Aircraft will attach to

the net proceeds from the sale of the Aircraft to the same extent and priority as if the liens were

 
 

Case:19-04261-swd Doc #:121 Filed: 12/03/19 Page 3 of 15

attached to the Aircraft. The Trustee will not utilize the net proceeds from the sale without the
consent of KeyBank or further order of this Court.

15. The transfer of the Aircraft will be “as is, where is” and free and clear of all liens,
interests and encumbrances.

16. The sale is subject to bankruptcy court approval and any better offers submitted to
the Trustee up until the deadline to object to this sale. Better offers may be submitted to Kevin M.
Smith, attorney for the bankruptcy estate by mail or email at ksmith@bbssple.com. In the event that
there are competing bidders, the Trustee will establish bidding procedures to obtain the highest
purchase price.

17. In order to approve a sale of the Debtor’s assets outside the ordinary course of
business pursuant to section 363(b), the court must find that the Debtor has articulated a sound
business justification for the sale. Stephens Indus., Inc. V. McClung, 789 F.2d 386, 389-90 (6" Cir.
1986)(citing Comm. Of Equity Sec. Holders v. Lionel Corp. (In re Lionel Corp.), 722 F.2d 1063,
1070 (2°? Cir. 1983)). “A sale of assets is appropriate ifall provisions of §363 are followed, the bid
is fair, and the sale is in the best interests of the estate and its creditors.” See, Matter of Embrace
Sys. Corp., 178 B.R. 112, 123 (Bankr. W.D. Mich. 1995) quoting In re Charlesbank Laundry Co.,
37 B.R. 20, 22 (Bankr. D. Mass. 1983). In the present case, the Trustee has set forth a legitimate
reason for the sale as it will provide funds to the bankruptcy estate for the distribution to creditors
if she is successful in the Adversary Proceeding. In addition, the prompt sale will reduce

administrative expenses associated with maintaining and storing the Aircraft.

18, The Trustee believes that a sale of the Aircraft is in the best interest of the estate and
creditors.
19. Trustee also seeks the approval of the Broker’s commission. Broker’s employment

has been approved by this Court (DN 110). The Broker’s commission is 2.5% of the gross sales
price. Trustee seeks this Court’s approval to pay the Broker’s commission at closing.

90. After the payment of all undisputed liens, closing costs, fees and taxes, Broker’s
Commission and the like, the sale proceeds shall be held by the Trustee subject to a determination

of the validity and extent of the attachment of the Security Agreement to the Aircraft and its

proceeds.

 
 

Case:19-04261-swd Doc #:121 Filed: 12/03/19 Page 4 of 15

WHEREFORE, the Trustee requests this Honorable Court enter the Order submitted
herewith granting the Trustee authority to sell the Aircraft for the sum of $265,000.00 or better
terms, authorization to pay Broker’s commission, outstanding fees and taxes associated with the
sale of the Aircraft, charges of the escrow agent and normal closing costs charged the Seller, a
waiver of the fourteen-day stay period set forth in Federal Rules of Bankruptcy Procedure, Rule

6004(h), and for such other and further relief this Court deems just and proper.

Respectfully submitted,
BEADLE SMITH, PLC

/S/ Kevin M. Smith

By: Kevin M. Smith (P48976)

Attorneys for Trustee

445 South Livernois, Suite 305

Rochester Hills, MI 48307-2577

(248) 650-6094, Ext. 15; (248) 650-6095 (fax)

Date: December 3, 2019 Ksmith@bbssple.com

 
Case:19-04261-swd Doc #:121 Filed: 12/03/19 Page 5 of 15

AIRCRAFT PURCHASE AGREEMENT

¥
This Aircraft Purchase Agreement (“Agreement”) is effective as of els day of November,
2019, by and between Khan Aviation Inc. (“Seller”) and GLC Aviation, LLC (Buyer”).

IN CONSIDERATION of the mutual covenants contained herein, the parties agree as
follows:

ARTICLE I
SALE OF USED AIRCRAFT

Subject to the terms and conditions of this Agreement, Seller hereby agrees to sell and
deliver, and Buyer hereby agrees fo buy and accept, that certain used Cessna model 421B, bearing
manufacturer’s serial number 42180926, and FAA Registration Number N421GC, with two
Continental GTSIO-520-H engines with serial numbers 224372-73H and 267284-R and all
systems, avionics, parts and components, appliances and appurtenances installed in, on or related
to the airframe or engines (collectively, “Aireraft”).

ARTICLE I
DELIVERY, ELECTION NOT TO INSPECT AND ACCEPTANCE

2,1. Buyer has performed a visual inspection. of the Aircraft and a review of the
logbooks and has notified Seller that Buyer desires to proceed to perform the Inspection (defined
below) upon issuance of an Order by the United States Bankruptey Court for the Western District
of Michigan in Case No. 19-0426 1-swd {the “Court”) approving for sale and transfer ofthe Aircraft
pursuant to the terms and conditions of this Agreement, free and clear of all liens, claims and
encumbrances (“Sale Order”), The Deposit (as hereafter defined) shall be made at such time and
be subject to the terms and conditions of this Agreement.

2.2 Buyer shall have the right, at Buyer's expense, to perform an annual inspection
(“Inspection”) of the Aircraft per the scope mutually agreed upon by Buyer and Seller and
attached as Exhibit.2. The Inspection shali occur at Indiana Flight Center at Elkhart Municipal
Airport (KEKM) (Inspection Facility”) and shall be completed by within 20 Business Days after
issuance of the Sale Order. Buyer shall pay the cost of the Inspection to the Inspection Facility
prior to the start the Inspection.

2% Within 5 Business Days (as hereafter defined) after completion of the Inspection
and Buyer’s receipt of any Inspection Report, Buyer shall cause the Inspection Facility to provide
a copy of any written inspection report (Inspection Report”) to Seller and Buyer. Buyer shall
accept the Aircraft in its AS IS condition or reject the Aircraft by written notice to Seller. Hf Buyer
accepts the Aircraft, the Deposit (as hereafter defined) becomes non-refundable, subject to the
terms of this Agreement. If Buyer rejects the Aircraft, the Deposit shall be returned to Buyer, after
confirmation that the Inspection Facility has been paid in full and this Agreement shall be
terminated with no further obligation by either party. If Buyer does not provide any written notice
within the stated 5 Business Days, Buyer shall be deemed to reject the Aircraft. “Business Day”
shall mean any day of the year other than a day on which banks in the State of Indiana or State of
Oklahoma are authorized or required to close and not being a Saturday, Sunday or public holiday
Case:19-04261-swd Doc #:121 Filed: 12/03/19 Page 6 of 15

in that place, and on a day when the FAA Civil Aircraft Registry (“FAA Registry”) is open to
accept filings. .

2.4 Closing shall take place on a Business Day within 5 Business Days after Buyer has
acoepted the Aircrait pursuant to Section 2.3, and the sale has been approved by the Bankruptcy
Court in Matter of Khan Aviation, Inc., Bankruptcy case no. 19-04261, Western District of
Michigan, whichever is later and the parties agree to use reasonable commercial efforts to close
no later thanJanuary 15, 2020 (Closing Date”). Delivery shall take place at Seller’s hangar at
Rikhart Municipal Airport (“Closing Location’). If and in the event the Sale Order has not been
issued before January 15, 2020, Buyer may elect to terminate this Agreement thereafter on written
notice to Seller, in which case neither party will have any continuing obligations hereunder.

44 The Aircraft is being sold SAS 18 WHERE IS” without warranties or
representations, except for the warranty of good title.

ARTICLE Il
RISK OF LOSS

Risk of loss, damage or destruction to the Aircraft shall pass from Seller to Buyer at the
- filing time of the FAA Bill of 8 ale (hereinafter defined) as indicated by the FAA. Prior to Closing,
if the Aircraft is a total loss (as determined by the insurance underwriter), or there is damage, the
repair of which would constitute a major repair as such term is defined in. 14 CFR Part 43 Appendix
A, then either party may terminate this Agreement upon written notice to the other within 10
Business Days afler such loss or damage. Upon termination, Buyer shall pay any outstanding
amounts due from Buyer to the Inspection Facility and thereafter the Escrow Agent (as hereafter
defined) shall promptly refund the Deposit to Buyer and the patties shall not have any further
liability or responsibility to each other hereunder.

ARTICLE IV
PURCHASE PRICE, PAYMENT SCHEDULE AND CLOSING

4.1 The purchase price of the Airoraft is US$265,000.00 (“Purchase Price”).

42 The Purchase Price shall be paid by Buyer in accordance with the following
schedule:

AMOUNT TIMING
US$5,000.00 “Deposit” due upon issuance of Sale Order, subject

to the terms and conditions of this Agreement.
Balance of Purchase Price In immediately available U.S. funds at Closing.

43 The transaction described in this Agreement shall utilize the services of Insured
Aircraft Title Service, LLC, Oklahoma City, Oklahoma, USA, Atin: Joan Roberts (Escrow
Agent”) with Buyer and Seller each responsible for one-half of the Escrow Agent fees. The
document conveying the Aircraft shall be U.S. Government AC Form No, 8050-2 (FAA Bill of
Sale”) which shall be executed and delivered to Escrow Agent on or before the Closing Date. The
Deposit shall be applied to the Purchase Price at the time of Closing unless otherwise disbursed
by the Escrow Agent in accordance with the terms hereof,

2
Case:19-04261-swd Doc #:121 Filed: 12/03/19 Page 7 of 15

44 Seller hereby assigns to Buyer, effective as of the Closing Date, all transferable
rights and warranties in respect of the Aircraft (whether from any manufacturer, supplier, service
provider or otherwise) and any maintenance tracking programs in which the Aircraft is enrolled;
provided, however, that Buyer pays any transfer fees. )

4.5 Buyer bas elected to not have the purchase of the Aircraft registered with the
International Registry under the Cape Town Convention on Intemational Interest in Mobile
Equipment and the Protocol Specific to Airoraft Equipment (“International Registry”). Buyer
shall have no right to, and hereby agrees that it will not, register, consent to or allow any third
party to register any contract of sale, prospective contract of sale, international interest or
prospective international interest on the International Registry with respect to the Aircraft until
title has been conveyed to Buyer. In the event that any contract of sale, prospective contract of
sale, international interest or prospective international interest has been filed or registered against
the Aircraft by Buyer or any person claiming by, through, under or im connection with Buyer, in
breach of this Section, Buyer shall discharge or cause the discharge of any such filing or
registration immediately after notice from Seller or the Escrow Agent. Buyer agrees that Seller
shall have all of the rights available to it under law or in equity, including the right of specific
performance, to enforce Buyer's performance of its obligations under this Section. Such rights and
obligations shall survive termination of this Agreement.

46 On or before the Closing Date Buyer shall (i) wire transfer the balance of the
Purchase Price, its share of the escrow fees and any other amounts owed by Buyer in immediately
available U.S. fimds to the account of Escrow Agent; and (ii) deliver to the Escrow Agent an
original signed, undated Delivery Receipt in substantially the form attached herein as Exhibit 1
and an original signed, undated FAA Registration Application. On or before the Closing Date,
Seller shall (@) deliver to the Escrow Agent an original signed, undated FAA Bill of Sale; and (ii)
cause any Seller’s lender to pre-position an original signed, undated lien release with the Escrow
Agent or such lender’s FAA counsel. The “Closing” will consist of the following: (i) the delivery
of the Aireraft at the Closing Location; (ii), the wire transfer by Escrow Agent of the amount
required by Seller’s lender to satisfy such lender’s lien, Seller's lender’s receipt of the funds and
authorization to date and file the Seller’s lender’s lien release; (Hii) the release of the FAA Bill of
Sale from Seller conveying the Aireraft to Buyer free and clear of all Hens, claims and
encumbrances; (iv) the release of the Registration Application from Buyer for filing with the FAA;
(v) wire of the balance of the Purchase Price as directed by Seller; (vi) release by Buyer of the
completed Delivery Receipt to Seller, The Parties egree that the Escrow Agent shall (and shall
be instructed to), as part of Closing, sransfer the Purchase Price (including without limitation all
payments from Buyer fo Seller scheduled under Section 4.2 of this Agreement), and all other
payments to be made by Buyer to Seller pursuant to this Agreement by wire transfer in immediately
avajlable funds or other acceptable payment to:

 

Kelly M. Hagan, Chapter 1 | Trustee for Khan Aviation, Inc.
ARTICLE V
TAXES

$1 Seller shall pay and be responsible for all taxes, duties or fees assessed by any
federal, state or local taxing authority, including all personal property taxes, excise taxes, sales/use
or similar taxes, air navigation, overflight and landing charges and any duties, fees or claims
assessed or levied against the Aircraft and penalties or interest thereon (collectively, “Taxes”) as
a result of the registration, ownership and use of the Aircraft prior to Closing,
3
Case:19-04261-swd Doc #:121 Filed: 12/03/19 Page 8 of 15

5% Buyer shall pay, be responsible for, and agrees to pay, indemnify and hold Seller
harmless against, all Taxes arising a3 a result of the sale, purchase and delivery of the Aircraft at
Closing (other then income taxes, if any) and the registration, ownership and use of the Aircraft
after Closing. Such indemnity shall survive Closing and delivery of the Aircraft. In the event
Seller determines applicable law requires Seller to collect any Taxes from Buyer at Closing, Buyer
shall either remit to Seller such Taxes during Closing or at least 3 Business Days prior to Closing,
provide to Seller a certificate of exemption evidencing Buyer's exemption from such Taxes and in
a form reasonably satisfactory to Seller and if no certificate of exemption is required by the state
where the Closing Location is located, Buyer shall provide to Seller a certificate of an authorized
official of Buyer identifying the exemption on which it is relying and certifying that it is eligible
to rely upon such exemption. On the Closing Date, Buyer shall deliver to Seller a copy of a fuel
receipt reflecting the purchase of fuel for the Aircraft at the Closing Location on the Closing Date.

ARTICLE VI
LIMITED WARRANTY

6.1 On the Closing Date Seller shall deliver good title to the Aircraft free and clear of
all liens and encumbrances, except any liens or encumbrances created or caused to be created by
Buyer.

62 EXCEPT FOR THE WARRANTY OF TITLE SET FORTH IN SECTION 6.1
THE AIRCRAFT AND BACH PART THEREOF IS BEING SOLD HEREUNDER ON AN “AS
iS, WHERE IS" WITH ALL FAULTS BASIS ON THE CLOSING DATE, WITHOUT ANY
REPRESENTATION, WARRANTY OR GUARANTEE OF ANY KIND BEING MADE OR
GIVEN BY SELLER, ITS SHAREHOLDERS, MEMBERS, MANAGERS, OFFICERS,
DIRECTORS, AGENTS, EMPLOYEES, ATTORNEYS AND ASSIGNS, EXPRESS OR
IMPLIED, ARISING BY LAW OR OTHERWISE (INCLUDING STRICT LIABILITY IN
TORT) AND SELLER DISCLAIMS ALL EXPRESS OR IMPLIED WARRANTIES OR
REPRESENTATIONS OF ANY KIND OR NATURE WHATSOEVER, INCLUDING BUT
NOT LIMITED TO ANY WARRANTIES OF AIRWORTHINESS, MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE WITH RESPECT TO THE AIRCRAFT, ITS
DESIGN, MANUEACTURE, CONDITION, OPERATION, OR PERFORMANCE
(INCLUDING ANY IMPLIED WARRANTY ARISING FROM A COURSE OF
PERFORMANCE OR DEALING OR USAGE OF TRADE). BUYER HEREBY WAIVES ANY
CLAIMS, RIGHTS AND REMEDIES (INCLUDING, WITHOUT LIMITATION, INDIRECT,
INCIDENTAL OR CONSEQUENTIAL DAMAGE) CAUSED BY THE AIRCRAFT OR BY
BUYER'S LOSS OF USE THEREOF AND SPECIFICALLY ACKNOWLEDGES THAT
SELLER SHALL NOT BE LIABLE OR RESPONSIBLE FOR ANY DEFECTS, EITHER
PATENT OR LATENT, IN THE AIRCRAFT, FOR ANY LIABILITIES ARISING FROM ANY
OBLIGATION, DUTY OR LIABILITY IN TORT, WHETHER OR NOT ARISING FROM THE
ACTUAL OR IMPUTED NEGLIGENCE OF SELLER, OR FOR ANY DIRECT OR INDIRECT
DAMAGE TO PERSONS OR PROPERTY RELATING TO OR RESULTING FROM THE
AIRCRAFT, OR FOR BUYER'S LOSS OF USE, REVENUE OR PROFIT OR DIMINUTION
IN VALUE OF THE AIRCRAFT OR FOR ANY INTERRUPTION IN BUYER’S BUSINESS
CAUSED BY BUYER'S INABILITY TO USE THE AIRCRAFT FOR ANY REASON
WHATSOEVER. BUYER IRREVOCABLY WAIVES AND RELEASES SELLER ITS
SHAREHOLDERS, DIRECTORS AND OFFICERS FROM ANY SUCH WARRANTIES. IN
NO EVENT SHALL SELLER BE LIABLE FOR ANY SPECIAL, INDIRECT,

$
Case:19-04261-swd Doc #:121 Filed: 12/03/19 Page 9 of 15

CONSEQUENTIAL, OR INCIDENTAL DAMAGES, INCLUDING WITHOUT LIMITATION,
DAMAGES FOR LOSS OF USE, REVENUES, OR PROFITS. THE TERMS OF THIS
DISCLAIMER SHALL SURVIVE CLOSING AND DBLIVERY OF THE AIRCRAFT
HEREUNDER.

ARTICLE VU
REPRESENTATIONS AND WARRAN’ TIES

4.1 Each party hereby represents and warrants for itself to the other as follows, which
representations and warranties shall survive the Closing:

a. ik ig an entity organized and validly existing under the laws of the state of its
formation, having the capacity to sue and be sued in its own name, has full power,
legal right and authority in all respects to execute, deliver and perform the
provisions of this Agreement.

b. _ Its. execution, delivery, and performance of this Agreement have been duly
authorized by all necessary action and do not conflict with or result in any breach
of any of the terms or constitute a default under any document, instrument, or
agreement to which itis a party and this Agreement constitutes the legal, valid, and
binding obligations of if, enforceable against it in accordance with its terms.

c. The individual executing this Agreement on its behalf has fill power and authority
to bind such party.

d. Seller and Buyer hereby acknowledge and confirm that (i) Seller and Buyer are
unrelated third parties, (ii) Buyer is not a member of Najeeb Khan’s family, (i)
Bayer is not an officer, Hirector, or shareholder in any entity which Najeeb Khan
owns or controls, and (i) the transaction evidenced by this Agreement is an arms-
length transaction negotiated in good faith between Seller and Buyer.

e. Neither it nor any of its affiliates nor any of their respective officers, directors, or
employees, is a person OF entity with whom U.S. persons or entities are restricted
from doing business under regulations of the Office of Foreign Assets Control
COFAC"), ( including those named on OPAC’s Specially Designated Nationals
and Blocked Persons List) or by the United States Department of Commerce on the
Entity List, the Denied Persons List or under the September 24, 2001, Executive
Order Blocking Property and Prohibiting Transactions with Persons Who Comumnit,
Threaten to Commit, or Support Terrorism or is engaged in any dealings or
transactions or is otherwise associated with such persons or entities or is included
op any other United States Governmental list of prohibited or restricted parties.
‘There exists no prohibition under the laws of the United States on the transaction
contemplated by this Agreement related to the identity, citizenship, location or
business of it. There exists no prohibition under the laws of the United States on
the transaction contemplated by this Agreement related to, respectively, the purpose
for which Seller used the Aireraft or the purpose for which Buyer will use the

Aeraft. Buyer agrees to provide information reasonably satisfactory to Seller’s
lienholder to satisfy all governmental requirements.

$
Case:19-04261-swd Doc #:121 Filed: 12/03/19 Page 10 of 15

ARTICLE VII
EXCUSABLE DELAYS

Seller shall be excused from, and shall not be liable in any manner for, any delay or failure
in performance under this Agreement if occasioned by cause or causes beyond its contral and fault
including, but not necessarily limited to, vendor delays, acts of God or the public enemy, weather,
war, terrorism, insurrection, riots, hostilities, acts of government, strikes, explosions, or serious
accidents, governmental priorities or allocations, or any other cause beyond Seller's reasonable
control. Seller agrees to notify Buyer af the occurrence of any such cause and to carry out this
Agreement as promptly as practicable after such cause is over, In the event Seller cannot deliver
the Aircraft until 45 or more days after the occurrence of such delay, then Buyer and Seller shall
each have the right to terminate this Agreement, upon written notice to the other, with no further
obligation by either party except that the Deposit shall be returned to Buyer.

ARTICLE IX
DEFAULT AND REMEDIES

9.1 Failure by Buyer to take actions required herein or tender the sums due to Seller
hereunder, in accordance with this Agreement, upon the performance by Seller of its obligations,
shall constitute a default of this Agreement by Buyer. In the event ofany default by Buyer, Seller
shall promptly notify Buyer of such default in writing and Buyer shall have 3 Business Days from
the receipt of such notice to cure such default. If Buyer fails to cure the default within 3 Business
Days the parties agree that the Deposit shall be forfeited by Buyer, and the Deposit shail be
distributed immediately by Escrow Agent to Seller as liquidated damages; Buyer and Seller hereby
agreeing in good faith that actual damages, if any, to Seller would be speculative and difficult to
ascertain, and the Deposit shall serve as Seller's sole and exclusive remedy, this Agreement shall
terminate with no further obligation by either party and Seller may proceed to sell the Aircraft,

92 Failure by Seller to take actions required herein er deliver the Aircraft on. the
Closing Date in accordance with the terms of this Agreement, upon the performance by Buyer of
its obligations, shail constitute a default of this Agreement by Seller, except as otherwise stated
herein. In the event of such default by Seller, Buyer shall promptly notify Seller of such default
in writing and Seller shall have 3 Business Days fiom the receipt of such notice fo cure such
defauit. If Seller fails to cure the defnult withia 3 Business Days, the Deposit shall be returned to
Buyer as Buyer's sole and exclusive remedy and this Agreement shail terminate with no futher

obligation by either party.

ARTICLE &
NOTICES

All communications, declarations, demands, consents, directions, approvals, instructions,
requests and notices required or permitted by this Agreement shall be in writing and shail be
deemed to have been duly given or made (a) when delivered personally or (0) when transmitted
electronically by e-mail (receipt acknowledged) or if such day is neta Business Day, on the next
succeeding Business Day, or (c) in the case of documented overnight delivery service or certified
mail, return receipt requested, delivery charge or postage prepaid, on the date shown on the
delivery receipt therefor, in each ease at the address set forth below. Notices delivered via e-mail
after 5:00 pan. local time at the location of the recipient shall be deemed to have been received

4
Case:19-04261-swd Doc #:121 Filed: 12/03/19 Page 11 of 15

on the next following Business Day. The place to which notices or copies of notices are to be given
to either party may be changed from time to time by such party by written notice to the other party.

TO SELLER:
Keyin M. Smith
eadle Smith, PLC
445 §, Livernois, Suite 305
Rochester Hills, MI 48307
Phone: 248-650-6004
E-mail: Ksmith@bbssple.com

 

TO BUYER: GLC Aviation, LLC
c/o Krggel Lawton CPAs
210 South Michigan St., Suite 200
South Bend, IN 46601
Attn: Ryan Rans
Phone: $74,289,401)
Hamail: rrans@greatlakescapital.com

TO ESCROW AGENT: insured Aircraft Title Service, LLC
21 E, Main Street, Suite 100
Oklahoma City, OK. 73104
Phone 405-681-6663
Attention: Joan Roberts
email: jroberts@insuredaircraft.com

ARTICLE XI
MISC

11.1 Each party agrees to indemnify and hold harmless the other party from and against
any and all liabilities, losses, costs, damages, claims and expenses, including reasonable attorneys’
fees and expenses, incurred because of any claim by any broker or agent claiming by, through or
under the indemnifying party for any fee, commission or other compensation with respect to the
purchase and sale of the Aircraft, which indemnity shall survive Closing and delivery of the
Ajreraft. Bach party shall bear its own transaction costs and expenses.

112 ‘The headings contained in this Agreement are for reference purposes only and shall
not affect in any way the meaning or interpretation of this Agreement. All of the Exhibits attached
hereto are Incorporated herein and made a part of this Agreement by this reference thereto. No
modification, amendment, or assignment of this Agreement shall be effective unless it is in writing
and signed by the party to be bound or its authorized representative. The obligations or rights of
the parties under this Agreement may not be assigned or delegated in whole or in part.

113. This Agreement inures to ihe benefit of the parties hereto, their snecessors and
permitted assigns and shall not create any rights in any other persons or entities. Neither Buyer
nor Seller may assign this Agreement without the prior written consent of the other party.
Case:19-04261-swd Doc #:121 Filed: 12/03/19 Page 12 of 15

11.4 This Agreement shall be governed by, and shall be construed in accordance with,
the laws of the State of Indiana, without regard to its choice of laws provisions. All rights of the
parties are separate and cumulative. Any failure at any time of any party hereto to enforce any
provision of this Agreement shall not constitute a waiver of such provision or prejudice the right
of such party to enforce such provision at any subsequent time, Unless stated expressly to the
contrary herein, time is of the essence for all actions pursuant to this Agreement.

11.5 This Agreement sets forth the entire contract between the parties and supersedes all
previous communications, letters of intent, representations, or agreements whether oral or written,
between the parties with respect to the sale and purchase of the Aircraft, including, but not limited
to the letter from Buyer to Seller dated August 15, 2019 with respect to the Aircraft. This
Agreement may be executed in any number of separate counterparts, all such counterparts together
constituting one and the same mstrument, Each party may transmit its signature by email or other
electronic transmission and any such counterpart of this Agreement or any Exhibit shall have the
same force and effect as an original. If any one or more provisions of this Agreement are prohibited
or unenforceable, such prohibition or unenforceability in any respect in any jurisdiction shall not
invalidate the remaining provisions or affect the validity or enforceability of such provisions in
any other jurisdiction and this Agreement, with such provision omitted, shall remain in full force
and effect.

11.6 Each party hereto agrees that it will treat the terms of this Agreement as confidential
and will not, without the prior written consent of the other, disclose such information that is non-
public to any third party, except for disclosure to its lienholders, attorneys, auditors and as may be
required by applicable law or governmental regulations or as may be necessary to effect or enforce
the transactions contemplated hereby, in which case the party so disclosing shall use good faith
efforts to limit disclosure to such third parties on a need-to know basis, These obligations shall
survive Closing and delivery of the Aircraft.

BALANCE OF PAGE INTENTIONALLY BLANK.
SIGNATURE PAGE TO FOLLOW
Case:19-04261-swd Doc #:121 Filed: 12/03/19 Page 13 of 15

TN WITNESS WHEREOF, the parties have executed this Agreement by their duly
authorized agents to be effective the date first above written.

GLC AVIATION, LLC

 

KHAN AVIATION ENC.
Subject to Bankruptcy Court Approval

  

ACKNOWLEDGED AND AGREED
Insured Aircraft Tite Service, LLC

By:
Name:
Title:
Date:

 

 
Case:19-04261-swd Doc #:121 Filed: 12/03/19 Page 14 of 15

EXHIBIT 1
DELIVERY RECEIPT

This Delivery Receipt acknowledges fal] and satisfactory delivery of that certain used Cessna
mode} 421B, bearing manufacturer's serial number 42180926, and FAA Registration Number
N421GC, with two f(Continental GT $10-520-H engines with serial numbers 224372-73H and
367284-R]], and all systems, avionics, parts and components, appliances and appurtenances
installed in, on or related to the airframe or engines, along with all aircraft log books in Seller’s
possession (collectively, “Aireraft”) as provided in that certain Aircraft Purchase Agreement —
datedasof , 2019 “Agreement”) between Khan Aviation Inc. (Seller”) and GLC
Aviation, LLC (“Buyer”).

The Aircraft is received by Buyer on the date and at the location set forth below and is
determined by Buyer to be in good order and condition and acceptable to Buyer.

Location of Deliverys een

 

 

Time and Date of Delivery: _ — _, 201 _at .
Total Airframe Hours a Landings
Left Engine Hours a Cycles ee
Right Engine Hours Cyeles ee
Buyer:

GLC Aviation, LLC

By:

Name: Ryan Rans

Title, Managing Member
Case:19-04261-swd Doc #:121 Filed: 12/03/19 Page 15 of 15

EXHIBIT2 |
SCOPE OF THE ANNUAL INSPECTION

i
